Title: To George Washington from Major General William Heath, 10 September 1778
From: Heath, William
To: Washington, George


          
            Dear Genl
            Head Quarters Boston Sepr 10th 1778
          
          Enclosed I do myself the honor to transmit the Commission of Capt. R. Allen late of
            Colo. Aldens Regiment who had your Excellency permission to Resign.
          Colo. Lee some time since received leave from Congress to resign his commission in the
              army—The time when the resignation was to take place
            I have settled with him but have not taken his Commission as his accounts are not
            settled—He informs me that he is ready for a settlement and desires to be directed with
            whom and where it is to be done.
          
          The night before last an unhappy affray happened here between a number of American and
            French sailors—some French Officers who were near the place attempting to quell the
            disturbance were much wounded one I fear mortally—The guards instantly turn’d out to
            suppress the riot but the Rioters dispersed before the guard arrived at the place Every
            step has been taken to discover and apprehend the persons concerned and to satisfy the
            French Gentlemen who appeared much alarmed on the occassion and in particular that their
            Officers should be insulted & wounded—The conduct of the Council has been very
              spirited The guards patroled the streets the last
            night to prevent further disturbance—The Count D’Estaing has assured me this Day he is
            fully satisfyed the Inhabitants had no hand in the affray—The enemies fleet who landed a number of their troops at Bedford on saturday
              night is still hovering on that coast and doubtless
            have intentions of further mischief—Measures are taken to call in the Militia should an
            attempt be made this way and sentinels constantly kept at the several Beacons to give
            timely notice—If the situation of the army is such as will admit two or three of the
            Continental Battallions to come this way it would be of infinite service greatly spirit
            the Militia and be a basis for them to build upon Your Excellency is fully sensible
            should such an event happen how necessary it would be and how much advantage might be
            expected from it. I have the honor to be with the greatest respect your Excellencys most
            Obedt Servant
          
            W. Heath
          
        